EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration wave motor comprising, inter alia, the fixing member includes a flexible substrate-fixing portion configured to fix the flexible substrate, wherein the flexible substrate includes: a joint portion to be joined to the piezoelectric element; a first extending portion extending along the second direction; a bent portion configured to reverse and turn back the first extending portion; and a fixed portion to be fixed to the flexible substrate-fixing portion, and wherein the flexible substrate is fixed on a surface of the flexible substrate-fixing portion provided in a direction opposite to a direction in which the vibrator is brought into pressure- contact with the friction member.
Claims 2-7 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 8 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a driving device comprising, inter alia, the fixing member includes a flexible substrate-fixing portion configured to fix the flexible substrate, wherein the flexible substrate includes: a joint portion to be joined to the piezoelectric element; a first extending portion extending along the second direction; a bent portion configured to reverse and turn back the first extending portion; and a fixed portion to be fixed to the flexible substrate-fixing portion, and wherein the flexible substrate is fixed on a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






28 September 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837